Whitfield, J.,
dissentwD-g. — The statute provides that “Whoever designedly by a false pretense * * * and with' intent to defraud, obtains from another any property * * * shall be punished,” etc. Sec. 3319, Gen. Stats., 1906, Compiled Laws, 1914.
Sections 3961 and 3862, General Statutes, 1906, are as follows:
“3961. Every indictment shall be deemed and adjudged good which charges the crime substantially in the language of the statute prohibiting the crime or prescribing the punishment, if any such there be, or if at common law, so plainly that the nature of the offence charged may be easily understood by the jury.
“3962. No indictment shall be quashed or judgment arrested or new trial be granted on account of any defect in the form of the indictment, or of misjoinder of offences or for any cause whatsoever, unless the court shall be of the opinion that the indictment is so vague, indistinct and indefinite as to mislead the accused and embarrass him in the preparation of his defence or ex*356pose him after conviction or acquittal to substantial danger of a new prosecution for the same offence.”
Defects in indictments and informations should be called to the attention of the trial court by a motion to quash or a demurrer, so that the defects, if any, may be corrected by the filing of another indictment or information. Neither the common law nor our statutes favor the policy of the defendant in waiting until the last stage of the cause and attacking such defects by a motion in arrest of judgment, the granting of which would have the effect of unraveling the whole proceedings.
While the sufficiency of the allegations in an indictment to charge the offence may be tested by a motion in arrest of judgment, yet upon this motion the indictment should receive a liberal construction, and even an informal or imperfect allegation of an essential fact will be deemed a sufficient averment of that fact.
Where an indictment does not wholly fail to allege a crime or an essential element of a crime and sufficiently states the nature and cause of the accusation against the defendant, and is not so vague, indistinct and indefinite as to mislead the accused and embarrass him in the preparation of his defence, or expose him after conviction or acquittal to substantial danger of a new prosecution for the same offence, such indictment will not on a motion in arrest of judgment after verdict be held legally insufficient to sustain a conviction. Barineau v. State, 71 Fla. 598, 72 South. Rep. 179.
The allegations of the information by necessary intendment and meaning state the statutory elements of the offence, viz: that defendant designedly by a false pretense and with intent to defraud, did obtain from F. G, stated property and also necessarily imply that the party was deceived by the false pretense alleged; and such alie*357gations should under the statute be regarded as sufficient as against a motion in arrest of judgment.
In Pruitt v. State, filed here March 19, 1918, the sufficiency of the indictments was tested by a motion to quash. The doctrine announced in the Pruitt and preceding cases that “an indictment charging the defendant with obtaining money under false pretenses should directly and clearly allege that the person from whom the money or other thing of value was received was deceived by the false pretense or false token” should not be extended.